Citation Nr: 1034539	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  10-23 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement for basal cell and squamous cell carcinoma, 
including as due to ionizing radiation, and if so, whether 
service connection is warranted. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1945 to June 
1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the above claims.

As an initial matter, the Board notes that in June 2008 the 
Veteran asked that his claim for basal cell and squamous cell 
carcinoma "be reopened due to clear and unmistakable error...and 
new and material evidence."  Consequently, it is apparent that 
the Veteran either (1) intended to file a claim to reopen the 
October 2000 denial of his claim for service connection pursuant 
to 38 C.F.R. § 3.156(a) (2009), or (2) intended to ask for 
revision based on clear and unmistakable error pursuant to 38 
C.F.R. § 3.105(a) of the October 2000 decision finding that new 
and material evidence adequate to reopen the claim for service 
connection had not been received.  

As shown more fully below, the Board has construed the Veteran's 
June 2008 statement as a request to reopen his claim for service 
connection pursuant to 
38 C.F.R. § 3.156(a).  To the extent that the Veteran intended to 
file for revision based on clear and unmistakable error, this 
claim is moot with regard to the RO's October 2000 decision, 
which found that new and material evidence had not been received, 
as the instant Board decision reopens the Veteran's claim for 
service connection for basal cell and squamous cell carcinoma.    

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's initial claim for entitlement to service 
connection for basal cell and squamous cell carcinoma was denied 
by an unappealed March 1996 rating decision.  In an unappealed 
October 2000 rating decision, the RO declined to reopen the claim 
on the basis that the Veteran failed to submit new and material 
evidence. 

2.  The evidence received since the October 2000 rating decision 
is not duplicative or cumulative of evidence previously of record 
and raises a reasonable possibility of substantiating the service 
connection claim for basal cell and squamous cell carcinoma. 

3.  The medical and other evidence of record does not demonstrate 
that the Veteran's basal cell and squamous cell carcinoma was 
incurred in service or is etiologically related to any incident 
in service, including exposure to ionizing radiation. 


CONCLUSIONS OF LAW

1.  The October 2000 rating decision denying the Veteran's 
petition to reopen his claim of entitlement to service connection 
for a basal cell and squamous cell carcinoma is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  As evidence received since the October 2000 rating decision 
is new and material, the claim of entitlement to service 
connection for a basal cell and squamous cell carcinoma is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  The criteria for entitlement to service connection for basal 
cell and squamous cell carcinoma have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113(b), 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2009). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist Veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between a Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The RO provided the Veteran with such notice in a 
July 2007 letter.  Nonetheless, since the Board is reopening this 
claim, any error with respect to either the duty to notify or the 
duty to assist would be harmless error.

Regarding the Veteran's claims of entitlement to service 
connection, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  The duty to notify was satisfied by the July 
2007 letter, which informed the Veteran of all of the elements 
required by 38 C.F.R. § 3.159(b), as stated above; provided the 
Veteran with the Dingess requirements, specifically, how 
disability ratings and effective dates are assigned; and was sent 
prior to the RO's April 2009 rating decision.  Furthermore, in 
light of the denial of the Veteran's claim for service 
connection, no disability rating or effective date can be 
assigned, so there can be no possibility of prejudice to the 
Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Therefore, as adequate notice in compliance with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) was 
provided to the Veteran prior to the transfer and certification 
of his case to the Board, the notification requirements have been 
satisfied as to both timing and content. 

VA also has a duty to assist a claimant in obtaining evidence to 
substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
This duty includes assisting the Veteran in the procurement of 
service treatment records, other pertinent treatment records, and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Here, the RO has obtained the Veteran's 
service treatment records, VA treatment records, and private 
treatment records.  The Veteran has not identified any additional 
relevant records that VA failed to obtain.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.

These four factors are: (1) whether there is competent evidence 
of a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  
 
In this case, no examination is necessary in order to adjudicate 
the claims of entitlement to service connection for basal cell 
and squamous cell carcinoma as there is sufficient competent 
medical evidence of record to make a decision on the claim.  See 
McLendon, 20 Vet. App. at 85 (holding that sufficiency of the 
evidence is generally a question of fact).  The competent medical 
evidence of record includes the Veteran's private treatment 
records, the medical treatise evidence submitted by the Veteran, 
and the March 2009 radiation review undertaken by the Chief 
Public Health and Environmental Hazards officer.  The officer who 
conducted and signed the review possesses both a Master of 
Science and Public Health and a medical degree, and the review 
process conducted by the Under Secretary of Health accounts for 
the particular circumstances of the Veteran's exposure, 
diagnosis, and other particular characteristics.  Therefore, 
there is a medical opinion of record that provides a non-
speculative determination as to the degree of likelihood that his 
basal cell and squamous cell carcinoma was caused by his in-
service radiation exposure.  Therefore, there is sufficient 
medical evidence upon which the Board can render a decision with 
regard to nexus.  See id. 

The duty to assist has been satisfied as there is no reasonable 
possibility that any further assistance to the Veteran by VA 
would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. 
Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. 
App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (holding that there is no basis for a remand when no 
benefit would flow to the Veteran).  Therefore, because VA's 
duties to notify and assist have been met, there is no prejudice 
to the Veteran in adjudicating this appeal.



II.  New and Material Evidence

The RO denied the Veteran's original claim for service connection 
in a rating decision issued in March 1996 and, in an October 2000 
rating decision, declined to reopen the claim on the basis that 
new and material evidence had not been received.  Specifically, 
in March 1996 the RO determined that the preponderance of the 
evidence was against the Veteran's claim as the opinion provided 
by the Director of the Compensation and Pension Service, in 
consideration of the advisory medical opinion provided by the 
Under Secretary of Health, was that there was no reasonable 
possibility that the Veteran's skin cancer could be attributed to 
exposure to ionizing radiation in service.  In October 2000, the 
RO found that the Veteran had not submitted new and material 
evidence.  As the Veteran did not appeal the March 1996 and 
October 2000 rating decisions, these decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

At the time of the final October 2000 decision declining to 
reopen the Veteran's claim, the evidence of record included the 
Veteran's service records; private treatment records, dated 
October 1989 to June 1999; VA treatment records, dated September 
1991 to January 1992; a statement included with the Veteran's 
claim, dated December 1994; a radiation dosage estimate provided 
by the U.S. Department of Defense Nuclear Test Personnel Review 
Program, dated November 1995; a medical opinion from the Under 
Secretary of Health, dated February 1996; and an advisory opinion 
from the Director of VA's Compensation and Pension Service, dated 
March 1996.  

The Veteran filed a claim to reopen in June 2008.  A previously 
denied claim may be reopened by the submission of new and 
material evidence.  38 U.S.C.A. 
§ 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a).  Evidence is material if it relates to an unestablished 
fact necessary to substantiate the claim, either by itself or 
considered in conjunction with previous evidence of record.  Id.  
New and material evidence cannot be cumulative or redundant of 
the evidence of record at the time of the most recent prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  For 
purposes of determining whether VA has received new and material 
evidence sufficient to reopen a previously denied claim, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). 

Evidence obtained since the October 2000 rating decision includes 
private treatment records, dated September 2005 to July 2008; 
three treatises on the effects of low-dose radiation exposure, 
received June 2008; online entries for squamous cell carcinoma 
and basal cell carcinoma from Web MD and Health Channels, 
received June 2008; a statement included with the Veteran's 
claim, dated June 2008 and NOD, dated May 2009; radiation dosage 
estimate from the Department of Defense Nuclear Test Personnel 
Review Program, dated October 2008; a medical opinion from the 
Under Secretary of Health, dated March 2009; and an advisory 
opinion from the Director of VA's Compensation and Pension 
Service, dated March 2009.  

The Veteran's claim for service connection for basal cell and 
squamous cell carcinoma was previously denied in March 1996 on 
the basis of the advisory medical opinion provided by the Under 
Secretary of Health and Director of Compensation and Pension in 
consideration of the maximum radiation dose estimation provided 
by the Defense Nuclear Agency.  However, in July 2008, the RO 
decided to request a second radiation dosage estimate pursuant to 
the Veteran's June 2008 claim to reopen. The Department of 
Defense Nuclear Test Personnel Review Program provided a second 
radiation dosage estimate, and this estimate showed a higher 
estimated radiation dosage than was indicated in the November 
1995 report.  This evidence is new as it has not previously been 
submitted.  It is also material as it relates to a previously 
unestablished fact necessary to substantiate the Veteran's claim.  
As the additional evidence is both new and material, the claim 
for service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

III.  Service Connection

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  "[I]n order to establish service connection or 
service-connected aggravation for a present disability the 
Veteran must show:  (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service."  
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Here, the Veteran has provided substantial medical evidence 
showing that he has current diagnoses of basal cell and squamous 
cell carcinoma.  See October 1989 Martin Memorial Hospital 
records, November 1992 Palm Beach Pathology report, September 
2005 to July 2008 University of Miami School of Medicine 
dermatopathology reports , and September 2005 to July 2008 
physician notes from Dr. Romagosa.  Thus, the first requirement 
for service connection has been met.  With respect to the second 
requirement for service connection, there are four methods 
available to the Veteran to show that his basal cell and squamous 
cell carcinoma were incurred during active service.  

First, the Veteran could show that skin cancer was manifest 
during service.  However, the Veteran's service treatment records 
do not show that he was treated for any skin condition during 
service.  Thus, in-service incurrence of skin cancer is not 
established by the evidence of record. 

For certain diseases, a Veteran can establish that cancer was 
incurred during service by using the chronic disease presumption 
of 38 C.F.R. §§ 3.307 and 3.309.  Those regulations provide that 
if a malignant tumor, such as basal cell carcinoma, was manifest 
to a compensable degree within one year following discharge from 
active military service, it will be presumed that the condition 
was incurred during service.  38 C.F.R. §§ 3.307, 3.309.  Here, 
however, the evidence does not show any manifestation of a skin 
condition within a year of the Veteran's discharge from service 
in June 1946; the earliest evidence showing a diagnosis of a skin 
condition is dated October 1989.  

When exposure to ionizing radiation is alleged with respect to 
skin cancer, the special presumption provision of 38 C.F.R. § 
3.311 is also applicable.  This regulation provides that when a 
Veteran claims that his in-service exposure to ionizing radiation 
caused a radiogenic disease, including skin cancer, and that 
disease becomes manifest at least five years after service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When the 
claim is based on exposure during the occupation of Hiroshima and 
Nagasaki, dose data will be requested from the appropriate office 
of the Department of Defense.  38 C.F.R. § 3.311(a)(2)(i).

Here, the evidence shows that the Veteran was present in the 
Nagasaki, Japan area from September 23 through September 28 while 
serving on the U.S.S. Cambria.  During service, the Veteran was 
not issued, and thus did not wear, a film badge to measure his 
dose of radiation exposure.  Accordingly, the Department of 
Defense was required to reconstruct the Veteran's probable dose 
of ionizing radiation.   

Therefore, as the Veteran has a radiogenic disease and exposure 
to radiation in service, the Board will turn to the question of 
whether the evidence shows a causal relationship between the 
radiogenic disease and that in-service exposure.

As previously mentioned, in October 2008, a request was sent to 
the Department of Defense to determine the probable dose of 
ionizing radiation the Veteran would have been exposed to during 
his service aboard the U.S.S. Cambria in the Nagasaki area.  The 
Department of Defense Nuclear Test Personnel Review Program 
provided a dose reconstruction based on the worst case 
assumptions for the Veteran's scenario.  The Veteran's total 
external gamma and skin doses were as follows: (1) total external 
gamma dose of 0.052 rem; (2) upper bound total external gamma 
dose of 0.16 rem; (3) total skin dose beta plus gamma (back) of 
0.44 rem; (4) upper bound total skin dose beta plus gamma (back) 
of 1.32 rem; (5) total skin dose beta plus gamma (right shoulder) 
of 0.44 rem; (6) upper bound total skin dose beta plus gamma 
(right shoulder) of 1.32 rem.  The report notes that (3) and (5) 
include the contribution from the external gamma dose component.  
None of the troops participating in the occupation of Japan 
received a dose from neutron radiation.

The regulations that govern the presumption of in-service 
incurrence for radiogenic diseases as a result of exposure to 
ionizing radiation explicitly provide that the dosage 
reconstructions are appropriate and set forth factors that must 
be considered in determining whether the radiogenic disease was 
caused by in-service exposure to ionizing radiation.  38 C.F.R. § 
3.311(e)(1).  The September 2008 Scenario of Participation and 
Radiation Exposure Pertaining to the Veteran for the Occupation 
of Nagasaki, Japan, shows that the Veteran's individual exposure 
levels are calculated by reviewing what the Veteran did, and 
when, where, and how he did it in relation to the radiation 
environment.  This information is compiled from the Veteran's 
statements, historical and technical information describing the 
radiation environment to which the Veteran was exposed, and, 
where further information is necessary, estimates based on worst-
case conditions.  The Veteran was provided with the list of facts 
used to compile his Scenario of Participation and Radiation 
Exposure and given the opportunity to contest the facts provided 
or suggest corrections.  In September 2008, the Veteran indicated 
that he did not wish to challenge any of the facts in the report 
and had no additional information to add.  Therefore, as the 
reconstructed dose estimates are not contested and the evidence 
of record raises no other apparent reason to contest or question 
the reconstructed dose estimates, the Board finds that it does 
not have a duty to pursue other possible sources of evidence 
regarding the Veteran's estimated radiation exposure.  See Earle 
v. Brown, 6 Vet. App. 558, 559-61 (1994).  

When it has been determined that: (1) a Veteran has been exposed 
to ionizing radiation as a result of participation in the 
occupation of Hiroshima and Nagasaki; (2) the Veteran 
subsequently develops a specified radiogenic disease, such as 
skin cancer; and (3) skin cancer first become manifest five years 
or more after exposure, the claim will be referred to the Under 
Secretary for Benefits for further consideration.  38 C.F.R. § 
3.311(b).  The Under Secretary for Benefits is to consider the 
claim with reference to specified factors and may request an 
advisory medical opinion from the Under Secretary for Health.  
If, after consideration, the Under Secretary for Benefits 
determines that there is no reasonable possibility that the 
Veteran's disease resulted from radiation exposure in service, 
the Under Secretary shall so inform the RO in writing, setting 
forth the rationale for this conclusion.  38 C.F.R. § 
3.311(c)(1).

38 C.F.R. § 3.311(c)(1) provides that, in obtaining an advisory 
medical opinion, consideration will be given to the factors 
specified in § 3.311(e).  38 C.F.R. 
§ 3.311(c)(1)(i) provides that the medical adviser must determine 
whether sound scientific and medical evidence supports a 
conclusion that it is "at least as likely as not" that the 
disease resulted from in-service radiation exposure or whether, 
under 
§ 3.311(c)(1)(ii), there is "no reasonable possibility" that 
the disease resulted from in- service radiation exposure.

Here, as the Veteran was exposed to ionizing radiation and had 
subsequently developed one of the specified radiogenic diseases 
five years or more after exposure, his claim was referred to the 
Under Secretary for Benefits and an opinion from the Under 
Secretary of Health was requested.  The VA Chief Public Health 
and Environmental Hazards Officer provided an opinion in March 
2009.  Therein, it was noted that the Interactive 
Radioepidemoiological Program (IREP) of the National Institute 
for Occupational safety and Health (NIOSH) was used to estimate 
the likelihood that exposure to ionizing radiation was 
responsible for the Veteran's skin cancers.  This program allows 
the user to input the particular data for an individual's 
exposure and disease history, including age of exposure, amount 
of exposure, length of time between exposure and diagnosis, the 
type of cancer diagnosed, the area of the body affected, ethnic 
origin, and other possible sources of exposure.  This program 
calculated a 99th percentile value for the total probability of 
causation of not more than 32.67% for any of the Veteran's skin 
cancers.  Therefore, the opinion provided was that it is unlikely 
that any of the Veteran's skin cancers can be attributed to 
ionizing radiation while in service.  In consideration of this 
opinion, the Director of the Compensation and Pension Service 
found that there is no reasonable possibility that the Veteran's 
skin cancer resulted from exposure to radiation in service.     

The Board acknowledges that the Veteran submitted treatises on 
the low-level radiation exposure in support of his claim.  While 
these treatises have been reviewed, they are too general in 
nature to alone provide the necessary evidence to show that the 
Veteran's skin cancer is due to his radiation exposure in 
service.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  In 
this regard, the Board notes that in order to substantiate a 
claim, a medical treatise, textbook, or article must discuss 
generic relationships with a degree of certainty for the facts of 
a specific case.  See Wallin v. West, 11 Vet. App. 509, 514 
(1998); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
(generic medical literature which does not apply medical 
principles regarding causation or etiology to the facts of an 
individual case does not provide competent evidence to establish 
the nexus element).  The documents provided by the Veteran in 
this case do not address the specific facts of his case, and as 
such, the Board concludes that the document does not establish 
that the Veteran's disability is due his military service.  
Moreover, to the extent that the Veteran is using the general 
conclusions drawn in the literature to substantiate his own 
specific opinion that his particular case of skin cancer is 
related to his service, this extrapolation constitutes a medical 
opinion by a lay person rather than a conclusion based on the 
medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

The Veteran has also submitted private treatment records in 
support of his claim, but there is no suggestion of radiation 
exposure as a cause of the Veteran's skin cancer in his private 
treatment records. 

Furthermore, in this particular case, the opinion provided by the 
Chief Public Health and Environmental Hazards Officer 
acknowledges that there is some degree of risk due to the levels 
of radiation experienced by the Veteran.  However, taking the 
particular facts of his exposure and resulting diagnosis into 
consideration, he nevertheless determined that it is unlikely 
that the Veteran's skin cancer was caused by his radiation 
exposure in service.  Therefore, because the medical opinion of 
the VA Chief Public Health and Environmental Hazards Officer is 
against the Veteran's claim, this opinion is not contradicted or 
outweighed by the treatise evidence submitted by the Veteran, and 
neither the private treatment records nor any medical evidence of 
record indicates that the Veteran's skin cancer may be related to 
radiation exposure during service, service connection under 38 
C.F.R. § 3.311 is not warranted.

Lastly, even where the Veteran is not entitled to service 
connection under any applicable presumptive provision, service 
connection for skin cancer from in-service radiation exposure may 
also be granted under the general VA compensation entitlement 
system if the Veteran can otherwise show a causal relationship 
between the present disability and a disease or injury incurred 
or aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163, 1166-67 (Fed. Cir. 2004).  

Here, the record contains no other medical or scientific evidence 
regarding the Veteran's exposure to ionizing radiation or the 
relationship between the Veteran's current skin cancer and his 
military service apart from the negative opinion provided by the 
Chief Public Health and Environmental Hazards Officer and the 
medical treatise evidence discussed above.  It is clear from the 
Veteran's statements that he sincerely believes his skin cancer 
was caused by his radiation exposure during service.  However, 
the record does not establish that the Veteran is qualified, 
through his education, training, or experience, to provide 
medical opinions about the etiology of his skin cancer.  38 
C.F.R. § 3.159(a)(1); See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a lay person is not competent to give evidence of matters 
that require medical knowledge).

The application of the doctrine of reasonable doubt does not 
change the outcome. When there is an approximate balance of 
positive and negative evidence about a claim, reasonable doubt 
should be resolved in the claimant's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  However, the only evidence in 
favor of the Veteran's claim is the general medical treatise 
evidence submitted by the Veteran in conjunction with his sincere 
and strong belief that there is a connection between his 
disability and service.  The Veteran's private treatment records 
contain no opinion as to the etiology of his skin cancers.  This 
evidence must be weighed against the negative opinion of the 
Chief Public Health and Environmental Hazards Officer, which was 
based on the particularized facts of the Veteran's case and the 
medical expertise of the officer.  Therefore, the preponderance 
of the evidence is against the Veteran's claim, and the doctrine 
reasonable doubt is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Therefore, the medical evidence of record does 
not establish that the Veteran's skin cancer is related to his 
service and service connection must be denied. 

 
ORDER

New and material evidence having been presented in support of the 
claim of service connection for basal cell and squamous cell 
carcinoma, including as due to exposure to ionizing radiation, 
the claim is reopened.

Entitlement to service connection for basal cell and squamous 
cell carcinoma, including as due to exposure to ionizing 
radiation, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


